Case 20-41308         Doc 32      Filed 03/10/20 Entered 03/10/20 11:07:36                     Main Document
                                              Pg 1 of 61


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                        Debtors.1                       )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

             DEBTORS’ APPLICATION FOR AUTHORITY TO EMPLOY AND
             RETAIN JEFFERIES LLC AS INVESTMENT BANKER FOR THE
                DEBTORS NUNC PRO TUNC TO THE PETITION DATE

                 Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this application (this “Application”):


                                              Relief Requested

                 1.       By this Application, the Debtors seek entry of an Order (the “Proposed

Order”),2 pursuant to sections 327(a) and 328(a) of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at:
    https://cases.primeclerk.com/foresightenergy.
Case 20-41308         Doc 32       Filed 03/10/20 Entered 03/10/20 11:07:36                     Main Document
                                               Pg 2 of 61


“Bankruptcy Rules”) and Rules 2014(A) and 2016-2 of the Local Rules of Bankruptcy Procedure

for the Eastern District of Missouri (the “Local Bankruptcy Rules”), authorizing the Debtors to

retain and employ Jefferies LLC (“Jefferies”) as their investment banker, nunc pro tunc to the

Petition Date, pursuant to the terms and subject to the conditions of that certain engagement

letter between Jefferies and the Debtors dated as of September 8, 2019, a copy of which is

annexed as Exhibit A attached hereto (the “Engagement Letter”).3 The Engagement Letter

describes: (a) the various services that the Debtors seek Jefferies to perform on their behalf

during these chapter 11 cases; and (b) the terms and conditions of Jefferies’ proposed

engagement by the Debtors. In support of this Application, the Debtors respectfully submit the

declaration of Jeffrey Finger, Managing Director at Jefferies (the “Finger Declaration”), attached

hereto as Exhibit B.

                                          Jurisdiction and Venue

                 2.       The United States Bankruptcy Court for the Eastern District of Missouri

(the “Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

Rule 9.01(B) of the Local Rules of the United States District Court for the Eastern District of

Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. §157(b).

                 3.       The statutory and legal predicates for the relief requested herein are

sections 327 (a) and 328(a) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and

Local Bankruptcy Rules 2014(A) and 2016-2.




3
    Capitalized terms not defined herein shall have the meanings set forth in the Engagement Letter.

                                                         2
Case 20-41308       Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                         Pg 3 of 61


                                          Background

               4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

               5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.              Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

               6.     Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor in possession financing and use of cash collateral (the “Herman Declaration,” and




                                                3
Case 20-41308          Doc 32      Filed 03/10/20 Entered 03/10/20 11:07:36                   Main Document
                                               Pg 4 of 61


together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),4

each filed contemporaneously herewith.

              Jefferies’ Qualifications and the Debtors’ Need for Jefferies’ Services

                  7.      The Debtors submit this Application because of their need to retain a

qualified investment banker to assist them in the critical tasks associated with guiding the

Debtors through these chapter 11 cases.               The Debtors believe that their retention of an

investment banker is necessary and appropriate to enable them to evaluate the financial and

economic issues raised by the Debtors’ chapter 11 proceedings, consummate a restructuring, and

fulfill their statutory and fiduciary duties.

                  8.      The Debtors selected Jefferies as their investment banker in these cases

based upon Jefferies’ extensive experience in matters involving complex financial restructurings

and Jefferies’ excellent reputation for the services that it has rendered in chapter 11 cases on

behalf of debtors and creditor constituencies throughout the United States. Jefferies, moreover,

has been engaged by the Debtors since September 2019, and, as a result, is intimately familiar

with the Debtors’ corporate and capital structure, management, and business operations. The

Debtors retained Jefferies in September 2019 as the Debtors’ investment banker to assist them in

their efforts to explore a variety of strategic alternatives to address Debtors’ capital structure.

Working closely with the Debtors, members of the Jefferies team have, among other advisory

services: (a) analyzed the Debtors’ current liquidity and projected cash flow; (b) assisted the

Debtors in evaluating restructuring and other strategic alternatives; (c) helped the Debtors

prepare for a potential chapter 11 filing; and (d) as part of such preparation, conducted a diligent

search to obtain both prepetition and postpetition financing for the Debtors on the most

4
    The First Day Declarations are being filed in support of this Application and are incorporated herein by
    reference. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
    the First Day Declarations.

                                                        4
Case 20-41308       Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                          Pg 5 of 61


competitive terms and conditions available to them. Members of the Jefferies team have also

have participated in (i) negotiations between the Debtors and their creditors and other interested

parties and (ii) meetings with the Debtors’ Board of Directors to keep the Board apprised of the

restructuring process and provide advice regarding strategic alternatives, including a chapter 11

process. Jefferies, moreover, has worked closely with the Debtors’ senior management team and

have become knowledgeable about the Debtors’ business, finances, and operations. The Debtors

thus believe that Jefferies is both well qualified and uniquely able to advise the Debtors in these

chapter 11 cases.

               9.     As set forth in the Finger Declaration, Jefferies is a full-service investment

banking firm, with approximately 3,900 employees in more than 30 offices around the world.

Jefferies and its senior professionals have extensive expertise providing investment banking

services to financially distressed companies, creditors, committees, equity holders, asset

purchasers, and other constituencies in reorganization proceedings and complex financial

restructurings, both in and out of court. Jefferies and its professionals are providing or have

provided investment banking, financial advisory, and other services in connection with the

following recent cases: In re EP Energy Corp., Case No. 19-35654 (MI) (Bankr. S.D. Tex. Jan.

8, 2020); In re Dura Automotive Systems, LLC, Case No. 19-12378 (KBO) (Bankr. D. Del. Dec.

3, 2019); In re Synergy Pharmaceuticals Inc., Case No. 18-14010 (JLG) (Bankr. S.D.N.Y. Mar.

7, 2019); In re Westmoreland Coal Company, Case No. 18-35672 (DRJ) (Bankr. S.D. Tex. Dec.

6, 2018); In re Mission Coal Company, LLC, Case No. 18-04177-TOM11 (Bankr. N.D. Ala.

Nov. 30, 2018); In re Claire’s Stores, Inc. Case No. 18-10584 (MFW) (Bankr. D. Del. Aug. 3,

2018); In re Gibson Brands, Inc., Case No. 18-11025 (CSS) (Bankr. D. Del. June 6, 2018); In re

iHeartMedia, Case No. 18-31274 (MI) (Bankr. S.D. Tex. May 30, 2018); In re Armstrong

Energy, Inc., Case No. 17-47541-659 (Bankr. E.D. Mo. Jan. 16, 2018); In re Real Industry, Inc.,
                                                5
Case 20-41308         Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36                 Main Document
                                             Pg 6 of 61


Case No. 17-12464 (KJC) (Bankr. D. Del. Dec. 19, 2017); In re Goodman Networks, Inc., Case

No. 17-31575 (MI) (Bankr. S.D. Tex. Apr. 20, 2017); In re BCBG Max Azria Global Holdings,

LLC, Case No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 29, 2017); In re Peabody Energy Corp.,

Case No. 16-42529 (BSS) (Bankr. E.D. Mo. June 17, 2016); In re Aspect Software Parent, Inc.,

No. 16-10597 (MFW) (Bankr. D. Del. Apr. 21, 2016); In re Sundevil Power Holdings, LLC, No.

16-10369 (KJC) (Bankr. D. Del. Apr. 7, 2016); In re Arch Coal, Inc., Case No. 16-40120 (TFE)

(Bankr. E.D. Mo. Mar. 21, 2016); In re Alpha Natural Res., Inc., No. 15-33896 (KRH) (Bankr.

E.D. Va. Oct. 16, 2015); In re Patriot Coal Corp., No. 15-32450 (KLP) (Bankr. E.D. Va. July 9,

2015).

                                            Scope of Services

                10.     Subject to the Court’s approval, the Debtors anticipate that Jefferies will

perform the following investment banking services, among others, pursuant to the Engagement

Letter, as mutually agreed upon by Jefferies and the Debtors and as appropriate:5

                        (a) become familiar with and analyze the business, operations, assets,
                            financial condition, and prospects of the Debtors;

                        (b) advise the Debtors on the current state of the “restructuring market”;

                        (c) assisting and advising the Debtors in examining and analyzing any
                            potential or proposed Restructuring;

                        (d) as mutually agreed upon by Jefferies and the Debtors, assisting and
                            advising the Debtors in connection with any potential Corporate
                            Transactions; and

                        (e) advising the Debtors in connection with any Financing including, in
                            connection with the sale and/or placement, whether in one of more
                            public or private transactions, of (a) Equity Securities or (b) Debt.




5
    To the extent there is any inconsistency between this summary of the services set forth in the Engagement
    Letter and the terms of the Engagement Letter, the terms of the Engagement Letter shall control.

                                                     6
Case 20-41308          Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36                     Main Document
                                              Pg 7 of 61


                 11.      The Debtors do not believe that the services to be rendered by Jefferies

will be duplicative of the services performed by any other professional, and Jefferies will work

together with the other professionals retained by the Debtors to minimize and avoid duplication

of services.

                                        Professional Compensation

                 12.      As set forth more fully in the Engagement Letter, Jefferies and the Debtors

have agreed on the following terms of compensation and expense reimbursement (the “Fee and

Expense Structure”):6

                          (a)    Monthly Fee. A monthly fee (the “Monthly Fee”) equal to
                                 $200,000 payable in advance on the 8th day of each month. Fifty
                                 percent (50%) of any Monthly Fees actually paid to and retained by
                                 Jefferies in excess of $1,200,000 in the aggregate under the
                                 Engagement Letter will be credited once, without duplication,
                                 against any Restructuring Fee or Corporate Transaction Fee
                                 subsequently payable to Jefferies.

                          (b)    Restructuring Fee. Upon the consummation of a Restructuring, a
                                 fee (a “Restructuring Fee”) in an amount equal to $8,500,000.

                          (c)    Corporate Transaction Fee. Upon the consummation of a
                                 Corporate Transaction, a fee (a “Corporate Transaction Fee”) equal
                                 to 1.0% of the first $1,200,000,000 of Aggregate Sales
                                 Consideration of such Corporate Transaction plus 3.0% of the
                                 Aggregate Sales Consideration of such Corporate Transaction in
                                 excess of $1,200,000,000.

                          (d)    Debt Financing Fee. Promptly upon the closing of each Financing
                                 involving Debt, a fee (a “Debt Financing Fee”) in an amount equal
                                 to: (i) 1.0% of the aggregate principal amount of any debtor-in-
                                 possession financing; plus (ii) 1.5% of the aggregate principal
                                 amount of senior secured Debt placed; plus (iii) 2.0% of any junior
                                 secured or unsecured Debt placed. For the avoidance of doubt, 50%
                                 of any Debt Financing Fee (other than any Debt Financing Fee

6
    To the extent there is any inconsistency between the summary of the Fee and Expense Structure set forth in this
    Application and the Fee and Expense Structure as set forth in the Engagement Letter, the terms of the
    Engagement Letter shall control. The Fee and Expense Structure as set forth in the Engagement Letter also
    provides for a Liability Management Fee, an Amendment Fee, and a Break-Up Fee, however, Jefferies does not
    expect to earn such fees in connection with these chapter 11 cases.

                                                        7
Case 20-41308       Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36           Main Document
                                           Pg 8 of 61


                               payable on account of any debtor-in-possession financing) actually
                               paid to and retained by Jefferies shall be creditable against 50% of
                               any Restructuring Fee subsequently payable to Jefferies.

                      (e)      Equity Financing Fee. Promptly upon the closing of each
                               Financing involving Equity Securities, a cash fee (and “Equity
                               Financing Fee”) in an amount equal to 4.0% of the aggregate gross
                               proceeds from the issuance of such Equity Securities. For the
                               avoidance of doubt, 50% of any Equity Financing Fee actually paid
                               to and retained by Jefferies shall be creditable against 50% of any
                               Restructuring Fee subsequently payable to Jefferies.

                      (f)      Expenses. In addition to any fees that may be paid to Jefferies
                               under the Engagement Letter, the Debtors shall reimburse Jefferies
                               for out-of-pocket expenses incurred in connection with its
                               engagement by the Debtors (including reasonable and documented
                               fees and expenses of counsel, and the reasonable and documented
                               fees and expenses of any other independent experts retained by
                               Jefferies).

For the avoidance of doubt, more than one type of fee and multiple fees of each type may be paid

to Jefferies pursuant to the Engagement Letter. Notwithstanding the foregoing, to the extent a

Transaction qualifies as both a Restructuring and an Corporate Transaction, Jefferies shall only

be paid the higher of the Restructuring Fee and the Corporate Transaction Fee payable on

account of such Transaction.

              13.     During the pendency of these chapter 11 cases, Jefferies shall apply to the

Court for the allowance of compensation for professional services rendered and reimbursement

of expenses in accordance with the applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Bankruptcy Rules and any other applicable procedures and orders

of the Court and consistent with the proposed compensation arrangement set forth in the

Engagement Letter.

              14.     The Debtors believe that the Fee and Expense Structure set forth in the

Engagement Letter is reasonable. The Fee and Expense Structure appropriately reflects the

nature of the services to be provided by Jefferies and the fee structures typically utilized by

                                                 8
Case 20-41308          Doc 32      Filed 03/10/20 Entered 03/10/20 11:07:36                     Main Document
                                               Pg 9 of 61


leading investment banking firms of similar stature to Jefferies for comparable engagements,

both in and out of court. The Fee and Expense structure is consistent with Jefferies’ normal and

customary billing practices for cases of this size and complexity that require the level of scope

and services outlined herein. Moreover, the Fee and Expense Structure is reasonable in light of:

(a) industry practice; (b) market rates charged for comparable services both in and out of the

chapter 11 context; (c) Jefferies’ substantial experience with respect to investment banking

services; and (d) the nature and scope of work to be performed by Jefferies in these cases. In

particular, the Debtors believe that the Fee and Expense Structure creates a proper balance

between fixed monthly fees and contingency fees.                       Similar fixed and contingency fee

arrangements have been approved and implemented in other recent large chapter 11 cases. In re

Dura Automotive Systems, LLC, Case No. 19-12378 (KBO) (Bankr. D. Del. Dec. 3, 2019)

(authorizing Jefferies’ retention as investment banker with a similar fixed and contingency fee

arrangement); In re Westmoreland Coal Company, Case No. 18-35672 (DRJ) (Bankr. S.D. Tex.

Dec. 6, 2018) (same); In re Mission Coal Company, LLC, Case No. 18-04177-TOM11 (Bankr.

N.D. Ala. Nov. 30, 2018) (same); In re Claire’s Stores, Inc. Case No. 18-10584 (MFW) (Bankr.

D. Del. Aug. 3, 2018) (same); In re Gibson Brands, Inc., Case No. 18-11025 (CSS) (Bankr. D.

Del. June 6, 2018) (same); In re iHeartMedia, Case No. 18-31274 (MI) (Bankr. S.D. Tex. May

30, 2018) (same).7

                 15.      Consistent with its ordinary practice and the practice of investment

bankers in other chapter 11 cases whose fee arrangements are not hours-based, Jefferies does not

maintain contemporaneous time records or provide or conform to a schedule of hourly rates for

its professionals. Given the foregoing and that Jefferies’ compensation is based on fixed fees,

7
    Because of the voluminous nature of the orders cited herein, they are not attached to this Application. Copies of
    these orders, however, are available on request.

                                                         9
Case 20-41308          Doc 32      Filed 03/10/20 Entered 03/10/20 11:07:36                      Main Document
                                              Pg 10 of 61


the Debtors request that, notwithstanding anything to the contrary in the Bankruptcy Code, the

Bankruptcy Rules, the Local Bankruptcy Rules, any order of this Court, or any other guidelines

regarding the submission and approval of fee applications, Jefferies’ professionals be excused

from maintaining time records as set forth in Bankruptcy Rule 2016(a) and the Trustee

Guidelines in connection with the services to be rendered pursuant to the Engagement Letter.

Jefferies will nonetheless maintain reasonably detailed summary time records in one-half hour

increments, which records shall indicate the total hours incurred by each professional for each

day and provide a brief description of the nature of the work performed. Courts in other large

chapter 11 cases have excused flat-fee professionals from time-keeping requirements under

similar circumstances. See, e.g., In re Dura Automotive Systems, LLC, Case No. 19-12378

(KBO) (Bankr. D. Del. Dec. 3, 2019) (requiring Jefferies only to keep reasonably detailed

summary time records in one-half hour increments while indicating the total hours incurred by

each professional for each day and briefly describing the nature of the work performed); In re

Westmoreland Coal Company, Case No. 18-35672 (DRJ) (Bankr. S.D. Tex. Dec. 6, 2018)

(same); In re Mission Coal Company, LLC, Case No. 18-04177-TOM11 (Bankr. N.D. Ala. Nov.

30, 2018) (same); In re Claire’s Stores, Inc. Case No. 18-10584 (MFW) (Bankr. D. Del. Aug. 3,

2018) (same); In re Gibson Brands, Inc., Case No. 18-11025 (CSS) (Bankr. D. Del. June 6,

2018) (same); In re iHeartMedia, Case No. 18-31274 (MI) (Bankr. S.D. Tex. May 30, 2018)

(same).8

                                        Indemnification of Jefferies

                 16.      As part of the overall compensation payable to Jefferies under the terms of

the Engagement Letter, the Engagement Letter provides for certain indemnification obligations

8
    Because of the voluminous nature of the orders cited herein, they are not attached to this Application. Copies of
    these orders, however, are available on request.

                                                         10
Case 20-41308           Doc 32      Filed 03/10/20 Entered 03/10/20 11:07:36                      Main Document
                                               Pg 11 of 61


to Jefferies and its affiliates, and each of their respective officers, directors, managers, members,

partners, employees and agents, and any other controlling persons, to the fullest extent lawful,

from and against any claims, liabilities, losses, damages, costs and expenses, as incurred, related

to or arising out of or in connection with Jefferies’ services under the Engagement Letter.9

Such terms of indemnification, as modified by the Order, reflect the qualifications and limits on

such terms that are customary for investment bankers such as Jefferies in chapter 11 cases. In re

EP Energy Corp., Case No. 19-35654 (MI) (Bankr. S.D. Tex. Jan. 8, 2020) (approving similar

indemnification provisions); In re Dura Automotive Systems, LLC, Case No. 19-12378 (KBO)

(Bankr. D. Del. Dec. 3, 2019) (same); In re Westmoreland Coal Company, Case No. 18-35672

(DRJ) (Bankr. S.D. Tex. Dec. 6, 2018) (same); In re Mission Coal Company, LLC, Case

No. 18-04177-TOM11 (Bankr. N.D. Ala. Nov. 30, 2018) (same); In re Claire’s Stores, Inc. Case

No. 18-10584 (MFW) (Bankr. D. Del. Aug. 3, 2018) (same); In re Gibson Brands, Inc., Case

No. 18-11025 (CSS) (Bankr. D. Del. June 6, 2018) (same); In re iHeartMedia, Case No. 18-

31274 (MI) (Bankr. S.D. Tex. May 30, 2018) (same).10

                                          Jefferies’ Disinterestedness

                  17.      Jefferies has informed the Debtors that as of the date hereof, except as set

forth in the Finger Declaration: (a) Jefferies has no connection with the Debtors, their creditors,

equity security holders or other parties in interest in these chapter 11 cases; (b) Jefferies does not

have or represent any entity having an interest adverse to the interests of the Debtors’ estates or

of any class of creditors or equity security holders; and (c) Jefferies (i) is not a creditor, equity


9
     To the extent there is any inconsistency between the summary of the indemnification provisions set forth in this
     Application and the indemnifications set forth in the Engagement Letter, the terms of the Engagement Letter
     shall control.
10
     Because of the voluminous nature of the orders cited herein, they are not attached to this Application. Copies of
     these orders, however, are available on request.

                                                          11
Case 20-41308           Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36                  Main Document
                                              Pg 12 of 61


security holder or an insider of the Debtors and (ii) is not or was not, within two years before the

Petition Date, a director, officer, or employee of any of the Debtors. In addition, none of the

Jefferies professionals expected to assist the Debtors in these chapter 11 cases are related or

connected to any United States Bankruptcy Judge for the Eastern District of Missouri, the United

States Trustee for the Eastern District of Missouri (the “U.S. Trustee”), or any person employed

in the office of the U.S. Trustee.

                  18.      During the 90-day period prior to the commencement of these cases,

Jefferies was paid in the ordinary course certain Monthly Fees and expense reimbursements

under the Engagement Letter.            Specifically, (a) on December 20, 2019, Jefferies was paid

$200,000.00 on account of its September 2019 Monthly Fee, (b) on December 30, 2019, Jefferies

was paid $200,000.00 on account of its October 2019 Monthly Fee, (c) on January 3, 2020,

Jefferies was paid $400,000.00 on account of its November and December 2019 Monthly Fees,

(d) on January 9, 2020, Jefferies was paid $17,313.57 on account of expense reimbursements, (e)

on January 16, 2020, Jefferies was paid $211,871.32 on account of its January 2020 Monthly Fee

and related expense reimbursement, (f) on February 20, 2020, Jefferies was paid $254,214.87 on

account of its February Monthly Fee and related expense reimbursement,11 and (g) on March 3,

2020, Jefferies was paid $201,504.66 on account of its March 2020 Monthly Fee and related

expense reimbursement. As of the Petition Date, no other amounts were due and payable to

Jefferies under the Engagement Letter.

                  19.      The Debtors have been advised that Jefferies has agreed not to share with

any other person or firm the compensation to be paid for professional services rendered in



11
     Included in the payment of $254,214.87 on February 20, 2020, was an expense advance in the amount of
     $50,000.00. Jefferies will apply such expense advance first to any expenses incurred but not yet reimbursed
     prior to the Petition Date, and second to any expenses incurred after the Petition Date.

                                                       12
Case 20-41308        Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                         Pg 13 of 61


connection with these chapter 11 cases in accordance with section 504(a) of the Bankruptcy

Code.

               20.     Based on the foregoing, the Debtors believe that Jefferies is a

“disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code and

utilized in section 328(c) of the Bankruptcy Code.

        Approval of Engagement Pursuant to Section 328(a) of the Bankruptcy Code

               21.     The Debtors seek entry of an order authorizing them to retain and employ

Jefferies pursuant to sections 327 and 328(a) of the Bankruptcy Code. Section 327(a) of the

Bankruptcy Code provides, in relevant part, that the Debtors, with the Court’s approval, “may

employ one or more attorneys, accountants … or other professional person.” Section 328(a) of

the Bankruptcy Code provides, in relevant part, that the Debtors, with the Court’s approval,

“may employ or authorize the employment of a professional person under section . . . 327 . . . on

any reasonable terms and conditions of employment, including on a retainer, on an hourly basis,

on a fixed or percentage fee basis, or on a contingent fee basis.”

               22.     Given the numerous issues that Jefferies may be required to address in

performing its services for the Debtors pursuant to the Engagement Letter, Jefferies’

commitment to the variable time requirements and effort necessary to address all such issues as

they arise, and the market prices for Jefferies’ services for engagements of this nature, the

Debtors submit that the terms and conditions of the Engagement Letter are fair, reasonable and

market-based under the standards set forth in section 328(a) of the Bankruptcy Code. The

Debtors also believe that the Fee and Expense Structure appropriately reflects (a) the nature and

scope of Jefferies’ services, (b) Jefferies’ substantial experience with respect to investment

banking services and (c) the fee structures typically utilized by Jefferies and other investment

banks, which do not bill their clients on an hourly basis, in bankruptcy or otherwise.
                                                 13
Case 20-41308        Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36               Main Document
                                          Pg 14 of 61


               23.     As set forth above, and notwithstanding approval of the Engagement

Letter under section 328(a) of the Bankruptcy Code, Jefferies intends to apply for compensation

for professional services rendered and reimbursement of expenses incurred in connection with

these chapter 11 cases, subject to the Court’s approval and in compliance with the applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules and any

other applicable procedures and orders of this Court, with certain limited modifications as set

forth herein. Notwithstanding the foregoing, Jefferies agrees that the U.S. Trustee may review

Jefferies’ compensation under section 330 of the Bankruptcy Code.

               24.     In light of the foregoing, the Debtors submit that the retention of Jefferies

is in the best interest of the estates, their creditors, and all parties in interest in these chapter 11

cases. Jefferies has extensive experience in matters involving complex financial restructurings

and an excellent reputation for the services that it has rendered in chapter 11 cases on behalf of

debtors and creditor constituencies throughout the United States. The Debtors therefore submit

that they have satisfied the requirements of the Bankruptcy Code and the Bankruptcy Rules to

support entry of an order authorizing the Debtors to retain and employ Jefferies in these chapter

11 cases on the terms described herein and in the Engagement Letter.

                                                Notice

               25.     Notice of this Application will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities
                                                  14
Case 20-41308      Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                        Pg 15 of 61


and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Application and any

order entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In

light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.

                          [Remainder of page intentionally left blank]




                                               15
Case 20-41308       Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36             Main Document
                                          Pg 16 of 61


               WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

granting the relief requested herein and such other relief as is just and proper.


March 10, 2020                                Respectfully submitted,
St. Louis, Missouri
                                              Foresight Energy LP, et al.,
                                              Debtors and Debtors in Possession

                                              /s/ Robert D. Moore
                                              Name: Robert D. Moore
                                              Title: President and Chief Executive Officer




                                                 16
Case 20-41308     Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                      Pg 17 of 61


Filed by:

ARMSTRONG TEASDALE LLP

/s/ Richard W. Engel, Jr.
Richard W. Engel, Jr. (MO 34641)
John G. Willard (MO 67049)
Kathryn Redmond (MO 72087)
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Tel: (314) 621-5070
Fax: (314) 621-5065
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

        - and -

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
Paul M. Basta (pro hac vice admission pending)
Alice Belisle Eaton (pro hac vice admission pending)
Alexander Woolverton (pro hac vice admission pending)
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and
Debtors in Possession




                                         17
Case 20-41308   Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                    Pg 18 of 61


                                    Exhibit A

                                Engagement Letter




                                       18
Case 20-41308   Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                    Pg 19 of 61
Case 20-41308       Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36              Main Document
                                          Pg 32 of 61

 Foresight Energy L.P.
 As of September 8, 2019
 Page 14


 Please sign below and return to Jefferies to indicate your acceptance of the terms set forth
 herein, and once executed by each of Jefferies and the Company, this Agreement shall
 constitute a binding agreement between the Company and Jefferies as of the date first
 written above.

                                                         Sincerely,

                                                         JEFFERIES & COMPANY, INC.




 Accepted and Agreed:

 Paul, Weiss, Rifl<.ind, Wharton & Garrison


 By������������
    Paul M. Basta, Esq.
    Partner

 Accepted and Agreed:

                      P., on behalf of itself and its affiliates
Case 20-41308   Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                    Pg 35 of 61


                                    Exhibit B

                                Finger Declaration
Case 20-41308          Doc 32       Filed 03/10/20 Entered 03/10/20 11:07:36                    Main Document
                                               Pg 36 of 61


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                                   )    Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )    Case No. 20-41308-659
                                                         )
                         Debtors.1                       )    (Joint Administration Requested)
                                                         )

DECLARATION OF JEFFREY FINGER IN SUPPORT OF DEBTORS’ APPLICATION
     FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND
   EMPLOYMENT OF JEFFERIES LLC AS INVESTMENT BANKER FOR THE
          DEBTORS NUNC PRO TUNC TO THE PETITION DATE

                  I, Jeffrey Finger, do hereby declare, under penalty of perjury, that:

                  1.       I am a Managing Director at Jefferies LLC (“Jefferies”), an investment

banking and financial advisory firm with principal offices located at 520 Madison Avenue, New

York, New York 10022, as well as at other locations worldwide.

                  2.       I submit this Declaration (this “Declaration”) in support of the application

(the “Application”)2 of the above-captioned debtors and debtors in possession in these

proceedings (collectively, the “Debtors”) for an order authorizing the Debtors to retain and



1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight Energy
    Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC
    (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143);
    Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958);
    Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American Century
    Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC No. 5788);
    Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining LLC (4981);
    M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC
    (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field Construction
    Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The address of the
    Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis,
    Missouri 63102.
2
     Each capitalized term used but not otherwise defined herein shall have the meaning ascribed to such term in the
     Application.
Case 20-41308       Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36             Main Document
                                          Pg 37 of 61


employ Jefferies as their investment banker, nunc pro tunc to the Petition Date, pursuant to the

terms and subject to the conditions of the Engagement Letter.

               3.      Except as otherwise noted, I have personal knowledge of the matters set

forth herein, and, if called as a witness, I would testify thereto. Certain of the disclosures herein,

however, relate to matters within the personal knowledge of other professionals at and

representatives of Jefferies and are based on information provided by such professionals.

                                     Jefferies’ Qualifications

               4.      I believe that Jefferies and the professionals it employs are uniquely

qualified to advise the Debtors on the matters for which Jefferies is proposed to be employed in a

cost-effective, efficient, and timely manner.

               5.      Jefferies is a registered broker-dealer with the United States Securities and

Exchange Commission and a member of the Boston Stock Exchange, the International Stock

Exchange, the Financial Industry Regulatory Authority, the Pacific Stock Exchange, the

Philadelphia Stock Exchange and the Securities Investor Protection Corporation. Jefferies was

founded in 1962 and is a wholly-owned subsidiary of Jefferies Group LLC, which, together with

its affiliates, has gross assets of approximately $45 billion and approximately 3,900 employees in

more than 30 offices around the world.

               6.      Jefferies provides a broad range of corporate advisory services to its

clients including, without limitation, services relating to the following: (a) general financial

advice; (b) mergers, acquisitions, and divestitures; (c) special committee assignments; (d) capital

raising; and (e) corporate restructurings. Jefferies and its senior professionals have extensive

experience in the reorganization and restructuring of troubled companies, both out of court and

in chapter 11 proceedings. Jefferies has advised debtors, creditor and equity constituencies, and



                                                  2
Case 20-41308        Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36          Main Document
                                           Pg 38 of 61


purchasers in numerous reorganizations in the United States and worldwide.             Since 2007,

Jefferies has been involved in more than 125 restructurings representing more than $300 billion

in restructured liabilities.

                7.       The Debtors selected Jefferies as their investment banker in these cases

based upon Jefferies’ extensive experience in matters involving complex financial restructurings

and Jefferies’ excellent reputation for the services that it has rendered in chapter 11 cases on

behalf of debtors and creditor constituencies throughout the United States. Jefferies, moreover,

has been engaged by the Debtors since September, 2019, and, as a result, is intimately familiar

with the Debtors’ corporate and capital structure, management, and business operations. The

Debtors retained Jefferies in September 2019 as the Debtors’ investment banker to assist them in

their efforts to explore a variety of strategic alternatives to address Debtors’ capital structure.

Working closely with the Debtors, members of my team and I have, among other advisory

services: (a) analyzed the Debtors’ current liquidity and projected cash flow; (b) assisted the

Debtors in evaluating restructuring and other strategic alternatives; (c) helped the Debtors

prepare for a potential chapter 11 filing; and (d) as part of such preparation, conducted a diligent

search to obtain postpetition financing for the Debtors on the most competitive terms and

conditions available to them. I also have participated in (i) negotiations between the Debtors and

their creditors and other interested parties and (ii) meetings with the Debtors’ Board of Directors

to keep the Board apprised of the restructuring process and provide advice regarding strategic

alternatives, including a chapter 11 process. Jefferies, moreover, has worked closely with the

Debtors’ senior management team and has become knowledgeable about the Debtors’ business,

finances, and operations.




                                                 3
Case 20-41308      Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36           Main Document
                                        Pg 39 of 61


              8.      Jefferies has extensive experience in reorganization cases and has an

excellent reputation for services it has rendered in large and complex chapter 11 cases on behalf

of debtors, creditors, and creditors’ committees throughout the United States. Jefferies has

advised on the following chapter 11 cases, among others: In re EP Energy Corp., Case No. 19-

35654 (MI) (Bankr. S.D. Tex. Jan. 8, 2020); In re Dura Automotive Systems, LLC, Case No. 19-

12378 (KBO) (Bankr. D. Del. Dec. 3, 2019); In re Synergy Pharmaceuticals Inc., Case No. 18-

14010 (JLG) (Bankr. S.D.N.Y. Mar. 7, 2019); In re Westmoreland Coal Company, Case No. 18-

35672 (DRJ) (Bankr. S.D. Tex. Dec. 6, 2018); In re Mission Coal Company, LLC, Case

No. 18-04177-TOM11 (Bankr. N.D. Ala. Nov. 30, 2018); In re Claire’s Stores, Inc. Case No.

18-10584 (MFW) (Bankr. D. Del. Aug. 3, 2018); In re Gibson Brands, Inc., Case No. 18-11025

(CSS) (Bankr. D. Del. June 6, 2018); In re iHeartMedia, Case No. 18-31274 (MI) (Bankr. S.D.

Tex. May 30, 2018); In re Armstrong Energy, Inc., Case No. 17-47541-659 (Bankr. E.D. Mo.

Jan. 16, 2018); In re Real Industry, Inc., Case No. 17-12464 (KJC) (Bankr. D. Del. Dec. 19,

2017); In re Goodman Networks, Inc., Case No. 17-31575 (MI) (Bankr. S.D. Tex. Apr. 20,

2017); In re BCBG Max Azria Global Holdings, LLC, Case No. 17-10466 (SCC) (Bankr.

S.D.N.Y. Mar. 29, 2017); In re Peabody Energy Corp., Case No. 16-42529 (BSS) (Bankr. E.D.

Mo. June 17, 2016); In re Aspect Software Parent, Inc., No. 16-10597 (MFW) (Bankr. D. Del.

Apr. 21, 2016); In re Sundevil Power Holdings, LLC, No. 16-10369 (KJC) (Bankr. D. Del. Apr.

7, 2016); In re Arch Coal, Inc., Case No. 16-40120 (TFE) (Bankr. E.D. Mo. Mar. 21, 2016); In

re Alpha Natural Res., Inc., No. 15-33896 (KRH) (Bankr. E.D. Va. Oct. 16, 2015); In re Patriot

Coal Corp., No. 15-32450 (KLP) (Bankr. E.D. Va. July 9, 2015).




                                               4
Case 20-41308        Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36             Main Document
                                          Pg 40 of 61


                                   Jefferies’ Disinterestedness

               9.      In connection with its retention by the Debtors, Jefferies undertook to

determine whether Jefferies, its principals and professionals: (a) have any connection with the

Debtors, their affiliates, their creditors or any other parties in interest in these chapter 11 cases;

or (b) have an interest adverse to the interests of the Debtors’ estates or of any class of creditors

or equity security holders.

               10.     To check potential connections with the Debtors and other parties in

interest in these chapter 11 cases, Jefferies has searched to determine whether it had any

relationships with the entities identified by the Debtors and its representatives as potential parties

in interest listed on Schedule 1 hereto (the “Potential Parties in Interest”). Specifically, Jefferies

entered the names of the Potential Parties in Interest into a database containing the names of

Jefferies’ current and former investment banking clients. To the extent that this inquiry has

revealed that certain Potential Parties in Interest were current or former investment banking

clients of Jefferies within the past three years, these parties have been identified on a list (the

“Client Match List”) annexed hereto as Schedule 2. Through the information generated from the

aforementioned inquiry and through follow-up inquiries to Jefferies professionals responsible for

certain clients listed on the Client Match List, Jefferies has determined that its representation of

the clients on the Client Match List, if any, concerned matters unrelated to the Debtors. As to the

Potential Parties in Interest not identified on the Client Match List, Jefferies has not been

employed by or rendered advisory services to any such parties within the past three years.

               11.     As part of its diverse global activities, Jefferies is involved in numerous

cases, proceedings, and transactions involving many different attorneys, accountants, investment

bankers, and financial consultants, some of whom may represent claimants and parties in interest



                                                  5
Case 20-41308        Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36               Main Document
                                          Pg 41 of 61


in these chapter 11 cases. Further, Jefferies has in the past, and may in the future, advise and/or be

represented by several attorneys, law firms and other professionals, some of whom may be

involved in these chapter 11 cases. Finally, Jefferies has in the past, and will likely in the future,

be working with or against other professionals involved in these chapter 11 cases in matters

wholly unrelated to these chapter 11 cases.              Based upon our current knowledge of the

professionals involved in these chapter 11 cases, and, to the best of my knowledge, none of these

business relationships constitute interests adverse to the interests of the Debtors’ estates or of any

class of creditors or equity security holders in matters upon which Jefferies is to be employed,

and none are in connection with these chapter 11 cases.

               12.     Jefferies is a global investment banking firm with broad activities

covering, in addition to its investment banking and financial advisory practice, trading in

equities, convertible securities, and corporate bonds. With more than 80,000 customer accounts

and thousands of relationships and transactions around the world, it is possible that one or more

of Jefferies’ clients or a counterparty to a securities transaction may hold a claim or interest or

otherwise be Potential Parties in Interest in these chapter 11 cases and that Jefferies and/or its

affiliates may have other business relationships and/or connections with such Potential Parties in

Interest. Further, as a major market maker in equity securities as well as a major trader of

corporate bonds and convertible securities, including those of creditors or parties in interest in

these chapter 11 cases, Jefferies regularly enters into securities transactions with other registered

broker-dealers as a part of its daily activities.       Some of these counterparties may be creditors,

equity holders or other parties in interest in these cases.       Jefferies believes that none of these

business relationships constitute interests adverse to the interests of the Debtors’ estates or of any




                                                    6
Case 20-41308        Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36               Main Document
                                          Pg 42 of 61


class of creditors or equity security holders in matters upon which Jefferies is to be employed,

and none are in connection with these chapter 11 cases.

               13.     In addition, as of the date hereof, Jefferies and its affiliates have thousands

of employees worldwide. It is possible that certain of Jefferies’ and its affiliates’ respective

directors, officers and employees may have had in the past, may currently have, or may in the

future have connections to (i) the Debtors, (ii) the Potential Parties in Interest and/or (iii) funds

or other investment vehicles that may own debt or securities of the Debtors or other Potential

Parties in Interest. Furthermore, in addition to the parties listed on Schedule 2, Jefferies may

also represent, or may have represented, affiliates, equity holders and/or sponsors of the Potential

Parties in Interest. Certain of the Potential Parities in Interest may also be vendors or insurers of

Jefferies and/or have other non-investment banking relationships with Jefferies. Jefferies may

also represent, or may have represented in the past, committees or groups of lenders or creditors

in connection with certain restructuring or refinancing engagements, which committees or groups

include, or included, entities that appear on the Potential Parties in Interest list. Jefferies believes

that none of these business relationships constitute interests adverse to the interests of the

Debtors’ estates or of any class of creditors or equity security holders in matters upon which

Jefferies is to be employed, and none are in connection with these chapter 11 cases.

               14.     Certain affiliates of Jefferies serve as managers for a number of investment

vehicles (collectively, the “Managed Funds”). The Managed Funds are principally intended for

investments by third parties unrelated to Jefferies. However, such investors may also include

financial institutions (some of which may be parties in interest in these chapter 11 cases), affiliates

of Jefferies, or their respective officers and employees (some of whom may be Jefferies’

employees providing services in connection with these chapter 11 cases). Jefferies’ employees



                                                   7
Case 20-41308        Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                          Pg 43 of 61


working in connection with these chapter 11 cases have no control over or involvement in

investment decisions made for the Managed Funds. With respect to the Managed Funds, Jefferies

makes the following additional disclosures:

                       (a)    Among other things, the Managed Funds are (i) active direct
                              investors in a number of portfolio companies (the “Equity
                              Investments”) and (ii) investors in a variety of debt instruments and
                              mezzanine loans or similar securities (the “Income Investments” and,
                              together with the Equity Investments, the “Portfolio Holdings”); and

                       (b)    The fund managers of the Managed Funds maintain control over
                              investment decisions with respect to the Portfolio Holdings. Many
                              financial institutions and parties in interest who may be involved in
                              these chapter 11 cases may also be investors in the Managed Funds.
                              Moreover, the Managed Funds may invest from time to time in
                              Portfolio Holdings relating to the Debtors or parties in interest in
                              these chapter 11 cases. In order to comply with securities laws and to
                              avoid any appearance of impropriety, the employees of the Managed
                              Funds are strictly separated from the employees of Jefferies. Jefferies
                              maintains a strict separation between its employees assigned to these
                              chapter 11 cases and employees involved in the management of
                              Jefferies’ investment banking division, on the one hand, and other
                              employees of Jefferies (e.g., sales and trading employees) and its
                              affiliates (including the employees of the Managed Funds), on the
                              other hand. This separation is maintained through the use of
                              information walls. These information walls include physical and
                              technological barriers, compliance, and surveillance mechanisms and
                              policies and procedures designed to prevent confidential information
                              from being shared improperly. Consequently, as no confidential
                              information concerning the Debtors is permitted to be communicated
                              to any persons working for the Managed Funds, Jefferies does not
                              believe that the relationships outlined above constitute interests
                              adverse to the estates or render Jefferies not disinterested in these
                              chapter 11 cases.

               15.     In addition, as part of its regular business operations, Jefferies may trade

securities and other instruments of the Debtors on behalf of third parties (some of whom may be

parties in interest in these chapter 11 cases).       Jefferies may also trade securities and other

instruments of the Potential Parties in Interest on behalf of itself and/or its affiliates or third

parties. Any and all such trading operations and market making activities are separated from

                                                  8
Case 20-41308           Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36                   Main Document
                                              Pg 44 of 61


Jefferies’ investment banking department, and its managing directors and employees (including

the investment banking professionals working on these chapter 11 cases), by an information

barrier, and no Jefferies professionals providing services to the Debtors will be involved with

such trading operations and market making activities in any capacity.3

                  16.     The Debtors have numerous creditors and relationships with a large

number of individuals and entities that may be parties in interest in these chapter 11 cases.

Consequently, although every reasonable effort has been made to discover Jefferies’ connections

with the Potential Parties in Interest, Jefferies is unable to state with certainty whether any of its

clients or an affiliated entity of a client holds a claim or otherwise is a party in interest in these

chapter 11 cases.       If Jefferies discovers any information that is contrary or pertinent to the

statements made herein, Jefferies will promptly disclose such information to the Court.

Additionally, as noted above, Jefferies is part of a global investment banking firm and thus has

several legally separate and distinct foreign and domestic affiliates. Although employees of

certain affiliates may sometimes assist Jefferies in connection with a restructuring engagement,

as Jefferies is the only entity being retained in these cases, we have researched only the

electronic client files and records of Jefferies, not of all of its affiliates, to determine connections

with any Potential Parties in Interest.

                  17.     Jefferies does not advise, has not advised, and will not advise any entity

other than the Debtors in matters related to these chapter 11 cases.                 Jefferies will, however,

continue to provide professional services to entities or persons that may be creditors of the

Debtors or parties in interest in these chapter 11 cases, provided that such services do not relate to,

or have any direct connection with, these chapter 11 cases or the Debtors.

3
    These information barriers include physical and technological barriers, compliance and surveillance mechanisms
    and policies and procedures designed to prevent confidential information from being shared improperly.


                                                        9
Case 20-41308          Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36                  Main Document
                                             Pg 45 of 61


                 18.      Except as otherwise set forth herein, to the best of my knowledge,

information, and belief, neither Jefferies nor any employee of Jefferies: (a) is a creditor, equity

security holder or an insider of the Debtors; or (b) is or was, within two years before the Petition

Date, a director, officer, or employee of any of the Debtors. In addition, none of the Jefferies’

professionals expected to assist the Debtors in these chapter 11 cases are related or connected to

any United States Bankruptcy Judge for the Eastern District of Missouri, the U.S. Trustee, or any

person employed in the office of the U.S. Trustee.

                                       Professional Compensation

                 19.      During the 90-day period prior to the commencement of these cases,

Jefferies was paid in the ordinary course certain Monthly Fees and expense reimbursements

under the Engagement Letter.           Specifically, (a) on December 20, 2019, Jefferies was paid

$200,000.00 on account of its September 2019 Monthly Fee, (b) on December 30, 2019, Jefferies

was paid $200,000.00 on account of its October 2019 Monthly Fee, (c) on January 3, 2020,

Jefferies was paid $400,000.00 on account of its November and December 2019 Monthly Fees,

(d) on January 9, 2020, Jefferies was paid $17,313.57 on account of expense reimbursements, (e)

on January 16, 2020, Jefferies was paid $211,871.32 on account of its January 2020 Monthly Fee

and related expense reimbursement, (f) on February 20, 2020, Jefferies was paid $254,214.87 on

account of its February Monthly Fee and related expense reimbursement,4 and (g) on March 3,

2020, Jefferies was paid $201,504.66 on account of its March 2020 Monthly Fee and related

expense reimbursement. As of the Petition Date, no other amounts were due and payable to

Jefferies under the Engagement Letter.


4
    Included in the payment of $254,214.87 on February 20, 2020, was an expense advance in the amount of
    $50,000.00. Jefferies will apply such expense advance first to any expenses incurred but not yet reimbursed
    prior to the Petition Date, and second to any expenses incurred after the Petition Date.


                                                      10
Case 20-41308        Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                         Pg 46 of 61


               20.     The Fee and Expense Structure set forth in the Application is consistent

with Jefferies’ typical fee for work of this nature. The fees are set at a level designed to

compensate Jefferies fairly for the work of its professionals and assistants and to cover fixed and

routine overhead expenses. It is Jefferies’ policy to charge its clients for all disbursements and

expenses incurred in the rendition of services.

               21.     It is not the general practice of investment banking firms to keep detailed

time records similar to those customarily kept by attorneys.               Jefferies’ restructuring

professionals, when formally retained in chapter 11 cases, and when required by local rules, do,

and in these cases will, keep time records in half-hour increments describing their daily activities

and the identity of persons who performed such tasks. Jefferies will also supplement this

information with a list of the non-restructuring professionals who assist the restructuring

department on this matter but who do not, as a matter of general practice, keep records in the

same manner.

               22.     The Fee and Expense Structure is comparable to those generally charged

by investment banking firms of similar stature to Jefferies and for comparable engagements, both

in and out of court, and reflect a balance between a fixed, monthly fee, and a contingency

amount which are tied to the consummation and closing of a transaction as contemplated in the

Engagement Letter.

               23.     The Engagement Letter was negotiated at arm’s length and in good faith,

and I believe that the provisions contained therein are reasonable terms and conditions of

Jefferies’ employment by the Debtors. With respect to the Engagement Letter’s indemnification

provisions, unlike the market for other professionals that a debtor or committee may retain,

indemnification is a standard term of the market for investment bankers.           The indemnity,



                                                  11
Case 20-41308        Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36           Main Document
                                         Pg 47 of 61


moreover, is comparable to those generally obtained by investment banking firms of similar

stature to Jefferies and for comparable engagements, both in and out of court.

               24.     Other than as set forth above and in the Engagement Letter, there is no

proposed arrangement between the Debtors and Jefferies for compensation to be paid in these

cases. Jefferies has no agreement with any other entity to share any compensation received, nor

will any be made, except as permitted under section 504(b)(1) of the Bankruptcy Code.

               25.     The foregoing constitutes the statement of Jefferies pursuant to section

504 of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 5002.



                          [Remainder of page intentionally left blank]




                                               12
Case 20-41308      Doc 32      Filed 03/10/20 Entered 03/10/20 11:07:36          Main Document
                                          Pg 48 of 61


               Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.

Dated:   March 10, 2020                     /s/ Jeffrey Finger
         St. Louis, Missouri               Name: Jeffrey Finger
                                           Title: Managing Director
                                                   Jefferies LLC
Case 20-41308      Doc 32        Filed 03/10/20 Entered 03/10/20 11:07:36         Main Document
                                            Pg 49 of 61


                                            Schedule 1

                                    Potential Parties in Interest


Current Officers and Directors                        M-Class Mining, LLC
Robert Moore                                          Oeneus LLC
Nicholas Casey                                        Seneca Rebuild LLC
Jeremy Harrison                                       Sitran LLC
Daniel Hermann                                        Sugar Camp Energy, LLC
Robert Murray                                         Williamson Energy, LLC
Cody Nett                                             Tanner Energy LLC
Lesslie Ray                                           Logan Mining LLC
Brian Sullivan                                        Viking Mining LLC
                                                      Hillsboro Energy LLC
Former Officers and Directors                         Patton Mining LLC
Rashda M. Buttar
James T. Murphy                                       Non-Debtor Affiliates
Kevin T. Burns                                        Adena Minerals, L.L.C.
Paul Vining                                           AMCA Coal Leasing, Inc.
Anthony Webb                                          AmCoal Holdings, Inc.
                                                      American Compliance Coal, Inc.
Debtors                                               American Energy Corporation
Foresight Energy GP LLC                               American Equipment & Machine, Inc.
Foresight Energy LP                                   American Mine Services, Inc.
Foresight Energy LLC                                  American Natural Gas, Inc.
Foresight Coal Sales LLC                              AmericanHocking Energy, Inc.
Foresight Energy Employee Services Corporation        AmericanMountaineer Energy, Inc.
Foresight Energy Finance Corporation                  AmericanMountaineer Properties, Inc.
Foresight Energy Labor LLC                            Anchor Longwall And Rebuild, Inc.
Foresight Energy Services LLC                         Andalex Resources Management, Inc.
Foresight Receivables LLC                             Andalex Resources, Inc.
Adena Resources, LLC                                  Avonmore Rail Loading, Inc.
Akin Energy LLC                                       Belmont Coal, Inc.
American Century Mineral LLC                          Belmont County Broadcast Studio, Inc.
American Century Transport LLC                        Canterbury Coal Company
Coal Field Construction Company LLC                   CCC Land Resources LLC
Coal Field Repair Services LLC                        CCC RCPC LLC
Hillsboro Transport LLC                               Central Ohio Coal Company
LD Labor Company LLC                                  Coal Resources Holdings Co.
Mach Mining, LLC                                      Coal Resources, Inc.
Macoupin Energy LLC                                   Colt LLC
Maryan Mining LLC                                     Consolidated Land Company
Case 20-41308     Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36     Main Document
                                        Pg 50 of 61


Consolidation Coal Company                     Oneida Coal Company, Inc.
Corporate Aviation Services, Inc.              PennAmerican Coal L.P.
Eighty-Four Mining Company                     PennAmerican Coal, Inc.
Empire Dock, Inc.                              Pennsylvania Transloading, Inc.
Energy Resources, Inc.                         Pinski Corp.
Energy Transportation, Inc.                    Pleasant Farms, Inc.
Foresight Reserves LP                          Premium Coal, Inc.
Genwal Resources, Inc.                         Ruger Coal Company, LLC
Javelin Global Commodities (UK) LTD            Ruger, LLC
Javelin Global Commodities Holdings LLP        Southern Ohio Coal Company
Javelin Global Commodities Ltd.                Spring Church Coal Company
Javelin Investment Holdings LLC                Sunburst Resources, Inc.
Javelin Management Services LLP                T D K Coal Sales, Incorporated
Kanawha Transportation Center, Inc.            The American Coal Sales Company
KenAmerican Resources, Inc.                    The Franklin County Coal Company
Keystone Coal Mining Corporation               The Harrison County Coal Company
LIQVIS                                         The Marion County Coal Company
Maple Creek Mining, Inc.                       The Marshall County Coal Company
Maple Creek Processing, Inc.                   The Mclean County Coal Company
McElroy Coal Company                           The Meigs County Coal Company
Mill Creek Mining Company                      The Monongalia County Coal Company
Mon River Towing, Inc.                         The Muhlenberg County Coal Company, LLC
MonValley Transportation Center, Inc.          The Muskingum County Coal Company
Murray American Coal, Inc.                     The Ohio County Coal Company
Murray American Coal, INC.                     The Ohio Valley Coal Company
Murray American Energy, Inc.                   The Ohio Valley Transloading Company
Murray American Kentucky Towing, Inc.          The Oklahoma Coal Company
Murray American Minerals, Inc.                 The Washington County Coal Company
Murray American Resources, Inc.                The Western Kentucky Coal Company, LLC
Murray American River Towing, Inc.             Twin Rivers Towing Company
Murray American Transportation, Inc.           UMCO Energy, Inc.
Murray Colombian Resources, LLC                Uniper Commodities UK Limited
Murray Energy Holdings Co.                     Uniper SE
Murray Equipment & Machine, Inc.               UtahAmerican Energy, Inc.
Murray Global Commodities, Inc.                West Ridge Resources, Inc.
Murray Kentucky Energy Services, Inc.          West Virginia Resources, Inc.
Murray Kentucky Energy, Inc.                   Western Kentucky Coal Resources, LLC
Murray Keystone Processing, Inc.               Western Kentucky Consolidated Resources, LLC
Murray South America, Inc.                     Western Kentucky Land Holding, LLC
Murray Utah Energy Services, Inc.              Western Kentucky Rail Loadout, LLC
Ohio Energy Transportation, Inc.               Western Kentucky Resources Financing, LLC
Ohio Valley Resources, Inc.                    Western Kentucky Resources, LLC
OhioAmerican Energy, Incorporated              Western Kentucky River Loadout, LLC
Case 20-41308      Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36          Main Document
                                         Pg 51 of 61


                                                  Wells Fargo Financial Leasing Inc
Joint Ventures, Partnerships and Consortiums      Wells Fargo Vendor Financial
Foresight Reserves LP                             Wilmington Trust, National Association
                                                  Xerox Corporation
Five Percent and Greater Shareholders and
Beneficial Owners                                 Unions
Murray Energy Corporation                         N/A
Cline Trust Company, LLC
Accipiter Capital Management, LLC                 Surety Issuers
Christopher Cline                                 Argonaut Insurance Company

Creditor Advisors                                 Surety Obligees
Lazard Asset Management                           City of Hillsboro, Illinois
Akin Gump Strauss Hauer & Feld LLP                East Fork Township, Illinois
Milbank LLP                                       Illinois Department of Natural Resources
Perella Weinberg Partners                         Dept of the Army, St. Louis District Corps of
                                                  Engineers
Attorneys, Professionals and Financial Advisors   Illinois Department of Natural Resources, Division
(Including Accountants and Investment Banks)      of Oil and Gas
Armstrong Teasdale LLP                            Illinois Department of Transportation
Jefferies Group LLC                               People of The State of Illinois
Paul, Weiss, Rifkind, Wharton & Garrison LLP      County of Williamson, State of Illinois
                                                  Eastern Township
Significant Financial Institutions (Including     Hamilton County Highway Department
Administrative Agents, Lenders and Equipment      Illinois Department of Natural Resources, Office of
Financing)                                        Mines and Minerals
Bank Of New York Mellon                           Illinois Environmental Protection Agency
BB&T Equipment Finance Corporation                Jeffrey Watkins And Katelynn Watkins
Caterpillar Financial Services Corp
CNB Bank & Trust                                  Letter of Credit Beneficiaries
De Lage Landen Financial Services                 Canadian National Railway
FB Wealth Management                              Rockwood Casualty Insurance Co
First Southern Bank
GE Capital                                        Significant Taxing Authorities
Great America Financial Services                  Illinois Department of Revenue
HNB Equipment Finance                             Indiana Department of Revenue
Lord Securities Corporation                       Department of The Treasury
Neopost USA Inc                                   Franklin County Treasurer
Pitney Bowes Global Financial                     Gallatin County Treasurer
PNC Bank, National Association                    Gregory Fx Daly Collector (St Louis City)
PNC Equipment Finance LLC                         Hamilton County Tax Assessor
Ricoh USA Inc                                     Henderson County Sheriff
The Huntington National Bank                      Kentucky Dept of Revenue
US Bank Equipment Finance                         Kentucky State Treasurer
Case 20-41308       Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36      Main Document
                                          Pg 52 of 61


Louisiana Dept of Revenue                        David M. & Karen Y. Mandrell
Macoupin County Sheriff                          David R. Schlosser
Missouri Dept. of Revenue                        David Wayne Hayes
Montgomery County Treasurer                      Delbert & Carol L. Kern
Office of Surface Mining                         Dennis W. Miller Trustee Of Miller Trust
Posey County Treasurer                           Dorothy L. Slater
Saline County Treasurer                          Edward D. Kocher
United States Treasury                           Eric Johnson
Williamson County Treasurer                      First Baptist Church Of McLeansboro
                                                 Gary F. Re
Royalty Contract Counterparties                  Gary Lee & Brenda K. Hutchcraft
David C. Linn                                    Gerald E. Ellis
David L. Scott                                   Gloria M. Ellis
Donald E. Grant                                  Hawley H. Maclean
Donald J. Busch                                  Hod, LLC % Jay Perry
Donna S. Greener                                 Hurricane Creek Farms, INC.
Dora C. Munter                                   Mt Olive and Staunton Coal Company
New River Royalty, LLC % Rob Boyd                James & Lu Ann Anderson
Robert S. Barrett                                James T. Flannigan % David Flannigan Poa
Tennessee Valley Authority                       Jane W. Kuba
Mildred Coats                                    Janet E. Leslie
Kristin Musgrave                                 Janet Roberson
William C. Stutz                                 Jason A. Barrett
Wendy L. Mcgill                                  Joan Niehaus
Ricky L. Ellis                                   John B. Maclean
Rggs Land & Minerals, Ldt., L.P.                 John D. Mann
Michael C. Barrett                               John R. Mcgill
Michael L. & Debra E. Borecky                    John S. Leslie
Montgomery County                                Judy Grebe
Amanda & Andrew Wilson                           June K. Behrends
Amy Engstrom                                     Karen S. Cardey-Harris
Andrew Miller                                    Kenneth D. & Sheila K. Summers
Ann E. Moody                                     Kenneth R. & Jan Wheat
Betty Rueger                                     Kevin Barrett
Beverly Jones                                    Larry E. Taylor
Billie L. Killam                                 Liberty Land, LLC
Bonnie Frost                                     Linda L. Jeter
Bret D. & Michelle E. Webb                       Linda Webster
Brian S. & Connie J. Magsig                      Lindner Living Trust
Carol Ann Roberts, Trustee of Roberts Trust      Loren C. & Mildred Anderson
Carolyn F. Moore                                 Louise Biehl Aka Martha Biehl
City of Johnston City                            M. Lynne Maclean
Danny R. & Colleen F. Harrelson                  Marshall G. Hayes, Jr.
Case 20-41308      Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36            Main Document
                                        Pg 53 of 61


Mary S. Zimmerman                                 Williamson County
Matther E. Kocher
Maurice Ellis                                     Parties to Significant Litigation
Micah & Marietta Miller                           Fletcher Brimer
Michael G. Maclean                                Andrea
Mike Buntin                                       Danielle Clark
Morris & Karan Clark                              Carrie Cox
Paul & Judy Maurer                                Kirby Crabtree
Phillip E. Ellis                                  Federal Insurance Company
Phyllis Bretsch                                   Tina Franklin
Randy L. & Rebecca A. Wright                      James Gass
Randy W. Ellis                                    Marjorie Harris
Reginal W. Barrett                                Dwight
Rhanda R. Ellis                                   Karenn Jones
Robert Buntin                                     David Lee Bishop II
Robert M. & Patricia A. Miller                    Cory Leitschuh
Rory M. Maclean                                   Justin Lindsay
Rosenburg Farms INC % Harry Rosenburg             Jonathan Lintner
Ruby Grebe                                        Tye Malone
Sally J. Johnson                                  Ricky L. Mcdaniel
Sheila Breslich                                   Arleen Meracle
Shelley Hayes-Hueber                              Reba Mitchell
Stephan P. & Stefani R. Miller                    Mitchell/Roberts Partnership
Stephen R. Maclean                                Jamie L. Moles
Tonya Bledsoe Vanfossen                           Terra Payne
Vicki D. Mcgill                                   Shawn Rorer
Virginia T. Hills                                 Steven D. Sniderwin
Walter J. & Phyllis A. Jagiello                   The Estate of Russel J. Inman
William B. Johnson                                Justin Walker
US Steel                                          Jeffrey Watkins
                                                  Robert Yeske
Regulatory Agencies (e.g., Department of
Interior, Mine Safety Administration, OSHA, and   Significant Suppliers, Shippers, Warehousemen,
State and Local Regulators)                       and Vendors
Illinois Department of Transportation             BNSF Railway Company
Illinois Environmental Protection Agency          Jabo Supply Corporation
Indiana Department of Environmental               K & E Technical INC
Management
                                                  Maka Excavating INC
Montgomery County Water Authority
                                                  Norfolk Southern Railway Company
U.S. Department of Labor Mine Safety and Health
Administration                                    Raben Tire Company
United States Army Corps of Engineers
United States Department of The Interior          Insurers
United States Environmental Protection Agency     Ace American Insurance Company
Case 20-41308      Doc 32       Filed 03/10/20 Entered 03/10/20 11:07:36             Main Document
                                           Pg 54 of 61


Allianz Global Corporate & Specialty                United States Trustee’s Office
Allied World Assurance Company Holdings, Ltd
American International Group                        Bankruptcy Judges and Members of U.S.
Amtrust Financial                                   Trustee's Office
Apollo Insurance                                    Chief Judge Kathy A. Surratt-States
Aspen Insurance Holdings Limited                    Judge Barry S. Schermer
Axis Capital                                        Judge Charles E. Rendlen, III
Beazley PLC                                         Paul Randolph
Brit Insurance US                                   Barbara J. Dorsey
CNA Financial                                       Sandra Herling
Continental Casualty Insurance Company              Kathy Lickenbrock
Continental Insurance Co                            Cynthia E. Moore
Endurance American Insurance Co.                    Carole Ryczek
Evanston Insurance Co                               Joseph Schlotzhauer
Houston International Insurance Group               Margaret E. Slaughter
Illinois National Insurance Co                      Karen R. Wilson-Smith
Lexington Insurance Company
Liberty Mutual                                      1L Lender
Liberty Specialty Markets Bermuda Limited.          AIG SENIOR FLOAT RATE
Lloyd's of London                                   AMERICAN HONDA MASTER RETIRE
Markel International Ltd                            ASSURANT CLO I LTD
MS Amlin                                            ASSURANT CLO II LTD
National Union Fire Insurance Co of Pittsburgh PA   ASSURANT CLO III LTD
Navigators Insurance Co.                            ASSURANT CLO IV LTD
Oil Casualty Insurance, Ltd.                        B&M CLO 2014-1 LTD
RSUI Indemnity                                      BANK OF AMERICA N.A
Sompo International Insurance                       BARCLAYS BANK PLC NY
Starr Surplus Lines Insurance Company               BDCA-CB FUNDING
Starstone Specialty Insurance Co.                   BEN ST PTR SNR SEC MST NON US
The Insurance Company of the State of               BEN ST PTR SNR SEC U MF NON US
Pennsylvania                                        BEN ST PTRS CAP OPP FD LP
The Travelers Indemnity Company                     BEN ST PTRS SEN SEC OPP FD LP
Twin City Fire Insurance Company                    BENEFIT SRTEET PTRS CLO V-B
United States Fire Insurance Co.                    BENEFIT ST PARTNERS CLO VII
US Aircraft Insurance Group                         BENEFIT STREET PARTNERS SMA LM
Water Quality Insurance Syndicate                   BENEFIT STREET PARTNERS SMA-K
Xl Specialty Insurance Company                      BENEFIT STREET PTNRS CLO I
Zurich Insurance Group                              BENEFIT STREET PTNRS CLO II
                                                    BENEFIT STREET PTNRS CLO III
                                                    BENEFIT STREET PTNRS CLO IV
Insurance Brokers                                   BENEFIT STREET PTNRS CLO IX
AON Risk Services Central Inc                       BENEFIT STREET PTNRS CLO VI
The Reschini Group                                  BENEFIT STREET PTNRS CLO VIII
Case 20-41308     Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                       Pg 55 of 61


BENEFIT STREET PTNRS CLO X                    DEUTSCHE BANK AG CAYMAN ISLAND
BENEFIT STREET PTNRS CLO XI                   DOUBLELINE CORE FIXED INCOME
BENEFIT STREET PTNRS CLO XII                  DOUBLELINE FLEXIBLE INC FD
BENEFIT STREET PTNRS CLO XIV                  DOUBLELINE FLOATING RATE FUND
BENEFIT STREET PTNRS CLO XV                   DOUBLELINE INCOME SOLUTIONS FD
BENEFIT STREET PTRS CLO XVI                   DOUBLELINE OPP INC MASTER FUND
BLACK DIAMOND CLO 2013-1 LTD                  DOUBLELINE OPPORTUNISTIC CR FD
BLACK DIAMOND CLO 2014-1 LTD                  DOUBLELINE SHILLER ENHANCED
BLUEMOUNTAIN CLO 2013-1 LTD                   ELLINGTON CLO I
BLUEMOUNTAIN CLO 2014-2 LTD                   ELLINGTON CLO II LTD
BLUEMOUNTAIN CLO 2015-1 LTD                   ELLINGTON CLO III LTD
BLUEMOUNTAIN CLO 2015-2 LTD                   ELLINGTON CLO IV LTD
BLUEMOUNTAIN CLO 2015-3 LTD                   FRANKLIN LTD DURATION INC TST
BLUEMOUNTAIN CLO 2015-4 LTD                   FS INVESTMENT CORPORATION II
BLUEMOUNTAIN CLO 2016-1 LTD                   FS INVESTMENT CORPORATION III
BLUEMOUNTAIN CLO 2016-3 LTD                   FS MULTI ALTERNATIVE INCOME FD
BLUEMOUNTAIN CLO 2018-1                       GENERAL ORG FOR SOCIAL INS
BLUEMOUNTAIN CLO 2018-2 LTD                   GN3 SIP LIMITED
BLUEMOUNTAIN CLO 2018-3 LTD                   GOLDENTREE 2004 TRUST
BLUEMOUNTAIN FUJI US CLO II                   GOLDENTREE CREDIT OPPS 2012-1
British Coal Staff Superannuation Scheme      GOLDENTREE LOAN MGMT US CLO 2
BSP SPECIAL SITUATIONS MST A                  GOLDENTREE LOAN MGMT US CLO 4
CENT CLO 19 LIMITED                           GOLDENTREE LOAN MGMT US CLO I
CENT CLO 21 LIMITED                           GOLDENTREE LOAN MGT US CLO 3
CENT CLO 24 LIMITED                           GOLDENTREE LOAN OPPS IX LTD
CHUBB BERMUDA INSURANCE LTD                   GOLDENTREE LOAN OPPS X LTD
CHUBB TEMPEST REINSURANCE LTD                 GOLDENTREE LOAN OPPS XI LTD
CITI LOAN FUNDING CHELT                       GOLDENTREE LOAN OPPS XII LTD
CITY OF PHOENIX EMP RET PLAN                  GOLDMAN SACHS LENDING PTNRS
CLINE RESOURCE AND DEV COMPANY                GT LOAN FINANCING I LTD
COLUMBIA CENT CLO 27 LTD                      GT NM LP
COLUMBIA CENT CLO 28 LIMITED                  GTAM 110 DAC
COLUMBIA FLOATING RATE FUND                   HARTFORD TOTAL RETURN BOND ETF
CORBIN ERISA OPPORTUNITY FUND                 HARTFORD TOTAL RETURN BOND HLS
CORBIN OPPORTUNITY FUND LP                    HEALTH NET OF CALIFORNIA INC
CORPORATE CAPITAL TRUST II                    HIGH YIELD AND BANK LOAN SERIE
CREDIT SUISSE LOAN FUNDING                    HYFI AQUAMARINE LOAN FUND
CVP CASCADE CLO-2 LTD.                        IVY APOLLO MULTI-ASSET INCOME
CVP CASCADE CLO-I LTD.                        IVY APOLLO STRATEGIC INCOME FD
CVP CLO 2017-1 LTD                            IVY HIGH INCOME FUND
CVP CLO 2017-2 LTD                            IVY HIGH INCOME OPPORTUNITIES
DDJ CAP MAN GP TRUST-HYF 2017                 IVY VIP HIGH INCOME
DESTINATIONS CORE FIXED INC FD                JNL/DOUBLELINE CORE FIXED INC
Case 20-41308   Doc 32   Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                    Pg 56 of 61


JNL/DOUBLELINESHILLER ENHANCED             OAKTREE CLO 2014-1 LTD.
JNL/FPA+DOUBLELINE FLEX ALL FD             OAKTREE CLO 2015-1 LTD
JOHN HANCOCK VARIABLE INS TST              OAKTREE CLO 2018-1 LTD
KKR BESPOKE GLO CR OPP IRELAND             OAKTREE CLO 2019-1 LTD
KKR CLO 10 LTD                             OAKTREE CLO 2019-2 LTD
KKR CLO 11 LTD                             OAKTREE EIF III SERIES I, LTD
KKR CLO 12 LTD                             OAKTREE EIF III SERIES II
KKR CLO 13 LTD                             OAKTREE SENIOR LOAN FUND
KKR CLO 14 LTD                             OREGON PUBLIC EMPL RETIREMENT
KKR CLO 15 LTD                             PARALLEL 2015-1 LTD
KKR CLO 16 LTD                             PARALLEL 2017-1 LTD
KKR CLO 17 LTD                             PARALLEL 2018-1 LTD
KKR CLO 18 LTD                             PARALLEL 2018-2 LTD
KKR CLO 19 LTD                             PARALLEL 2019-1 LTD
KKR CLO 20 LTD                             QUAMVIS SCA SICAV-FIS: CMAB
KKR CLO 21 LTD                             SAEV MASTERFONDS WELLINGTON GL
KKR CLO 22 LTD                             SAFETY INSURANCE COMPANY
KKR CLO 23 LTD                             SAN BERNARDINO COUNTY EMPLOYEE
KKR CLO 24 LTD                             SEASONS SERIES TRUST-SA MULTI
KKR CLO 25 LTD                             SEI ENERGY DEBT FUND, LP
KKR CLO 9 LTD                              SEI GLOBAL MST FD-HIGH YIELD
KKR DAF GL OPP CR FD DAC                   SEI INS MAN TST - HIGH YIELD
KKR FINANCIAL CLO 2013-1 LTD               SEI INST INVS TST - HIGH YIELD
KKR GLOBAL CR OPPS MASTER FUND             SHRINERS HOSPITALS FOR CHILDRE
KKR INCOME OPPS FUND                       TACTICAL VALUE SPN-GLOBAL CR
KKR JP LOAN FD B 2018                      THE CLINE TRUST COMPANY
KKR SENIOR FLT RATE INC FUND               THE HARTFORD FLOAT RATE FUND
LANDMARK WALL SMA SPV LP                   THE HARTFORD FLOAT RATE HIGH
LOUISIANA STATE EMP GLDN TREE              THE HARTFORD STRATEGIC INC FD
MARATHON CLO IX LTD                        THE HARTFORD TOTAL RETURN BOND
MARATHON CLO V LTD                         THE MANGROVE PARTNERS MST FD
MARATHON CLO VI, LTD                       TICP CLO VI 2016-2 FUNDING LTD
MARATHON CLO VII, LTD                      TREASURY OF THE STATE OF NORTH
MARATHON CLO VIII, LTD                     CAROLINA
MARATHON CLO X LTD                         US HIGH YIELD BOND FUND
MARATHON CLO XI LTD                        VENTURE 28A CLO LIMITED
MEADOWVEST FUNDING                         VENTURE 35 CLO LIMITED
METROPOLITAN SERIES FUND - MET             VENTURE 36 CLO
MIDTOWN ACQUISITIONS L.P.                  VENTURE XII CLO LIMITED
MINEWORKERS PENSION SCHEME                 VENTURE XIII CLO LIMITED
NEWSTAR EXETER FUND CLO                    VENTURE XIV CLO LIMITED
NEWSTAR FAIRFIELD FUND CLO LTD             VENTURE XIX CLO LIMITED
NTCC HIGH YIELD BOND FUND                  VENTURE XV CLO LIMITED
Case 20-41308     Doc 32    Filed 03/10/20 Entered 03/10/20 11:07:36      Main Document
                                       Pg 57 of 61


VENTURE XVI CLO LIMITED                       Euroclear Bank
VENTURE XVII CLO LIMITED                      Flow Traders U.S., LLC
VENTURE XVIII CLO LIMITED                     Foxhill Capital Partners, LLC
VENTURE XX CLO LIMITED                        Garland Business Corp
VENTURE XXI CLO LIMITED                       Goldentree Asset Management, L.P. (U.S.)
VENTURE XXII CLO LIMITED                      HSBC Bank USA, N.A. (Private Banking)
VENTURE XXIII CLO LIMITED                     Hutch Capital Management LLC
VENTURE XXIV CLO LIMITED                      KKR Credit Advisors (US), LLC
VENTURE XXIX CLO LIMITED                      Mellon Investments Corporation
VENTURE XXV CLO LIMITED                       Northern Trust Investments, INC.
VENTURE XXVI CLO LIMITED                      Robeco Institutional Asset Management Bv
VENTURE XXVII CLO LIMITED                     Seix Investment Advisors, LLC
VENTURE XXVIII CLO                            State Street Global Advisors (SSGA)
WADDELL & REED FINANCIAL                      The Cline Group
WCF MUTUAL INSURANCE COMPANY                  Thunderwood Capital, LLC
WELLINGTON MULTI-SECTOR CR FD                 Wellington Management Company, LLP
WELLINGTON TS CO MULSEC CRD II                Wells Fargo Securities, LLC
WELLINGTON TST CO NAMCIF TSTII
WELLINGTON TST CO NAMCTFT CBP                 Top 50 Unsecured Creditors
WELLINGTON TST CO NAMCTFT OFIA                Bankdirect Capital Finance
WELLINGTON TST CO NAMCTFT OISB                Buchanan Pump Service
WELLINGTON TST CO NAMCTFT UNFI                C & C Pumps & Supply INC
WELLINGTON WORLD BOND FUND                    Conn-Weld Industries INC
WMC LOAN FUND 2018                            Date Mining Supply LLC
ZAIS CLO 1 LTD                                Evansville Western Railway INC
ZAIS CLO 11 LTD                               Fabick Mining INC
ZAIS CLO 13 LTD                               Flanders Electric Motor Service
ZAIS CLO 2 LTD                                Fuchs Lubricants Co
ZAIS CLO 3 LTD                                H. Drexel Short
ZAIS CLO 5 LTD                                Heritage Cooperative INC
ZAIS CLO 6 LTD                                Ingram Barge Company
ZAIS CLO 7 LTD                                International Belt Sales LLC
ZAIS CLO 8 LIMITED                            Jennchem Mid-West
ZAIS CLO 9 LTD                                Jennmar Of West Kentucky INC
                                              Jennmar Sanshell Products INC
2L Lenders                                    Jennmar Services
Bank Of America Merrill Lynch                 JM Conveyors, LLC
Bank Vontobel AG (Asset Management)           John Fabick Tractor Company
Blackrock Advisors, LLC                       Joy Global Conveyors INC
Davidson Kempner Capital Management, L.P.     Joy Global Underground Mining LLC
DDJ Capital Management, LLC                   Mayo Manufacturing Co INC
Doubleline Capital, L.P.                      MCA Administrators INC
Dynagest S.A.                                 Miller Contracting Services
Case 20-41308      Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36        Main Document
                                         Pg 58 of 61


Mine Supply Company                             Verizon Wireless
Motion Industries                               Wayne-White Counties Electric
Oak Hill Contractors                            Windstream Communications
Polydeck Screen Corporation
R M Wilson Co INC                               Significant Customers
Raven Energy LLC                                Archer Daniels Midland Company
RGGS Land & Minerals                            Big Rivers Electric Corporation
Seetech LLC                                     Cemex Southeast, LLC
SNF Mining INC                                  City of Lakeland
State Electric Supply Co                        Duke Energy Indiana, INC.
Swanson Industries                              Duke Energy Kentucky, INC.
United Central Industrial Supply                Duke Energy Progress
US United Bulk Terminal                         Dynegy Commercial Asset Management, LLC
Wallace Electrical Systems LLC                  East Kentucky Power Cooperative, INC.
Wallace Industrial LLC                          Georgia Power Company
WPP LLC                                         Gulf Power Company
Xylem Dewatering Solutions INC                  Louisville Gas & Electric Company
                                                Orlando Utilities Commission
Utilities                                       South Carolina Public Service Authority
Akin Water District                             Southern Illinois Power Cooperative
Ameren Illinois                                 Tampa Electric Company
AT&T                                            The American Coal Company
AT&T Teleconference Services
Bulldog Systems INC                             Significant Competitors
Centurylink                                     Alliance Resource Partners, L.P.
Charter Communications                          Arch Coal
CMC Rural Water District                        Cloud Peak Energy Inc.
ConferTel                                       Consol Energy Inc.
Consolidated Communications                     Contura Energy
Corinth Water District                          Hallador Energy Company
CWI Of Illinois #732                            Knight Hawk Coal LLC
DC Waste & Recycling INC                        Peabody Energy
Flowers Sanitation Service                      Sunrise Coal LLC
Frontier Communications
Futiva LLC                                      Unsecured Creditors’ Committee
Hamilton County Water                           TBD
Hostway Billing Center
Level 3 Financing INC                           Ordinary Course Professionals
MJM Electric Cooperative INC                    Benesch, Friedlander, Coplan And Aronoff LLP
Rend Lake Conservancy District                  Bingham Greenebaum Doll LLP
Sit-Co LLC                                      Black Ballard Mcdonald PC
Southeastern Illinois Electric                  Ciuni & Panichi
Vectren Energy Delivery                         Corporate Service Company
Case 20-41308     Doc 32     Filed 03/10/20 Entered 03/10/20 11:07:36    Main Document
                                        Pg 59 of 61


Dinsmore and Shohl LLP                         Polsinelli PC
Ernst & Young LLP                              Pricewaterhousecoopers LLP
Greensfelder, Hemker & Gale, P.C.              Protiviti INC
Hardy Pence PLLC                               Sandberg Phoenix & Von Gontard PC
Heyl, Royster                                  Shands, Elbert, Gianoulakis & Giljum, LLP
Kupiec & Martine, LLC                          Swanson Martin & Bell LLP
Ogletree Deakins Nash                          The Brennan Group, LLC
Pillsbury Winthrop Shaw Pittman LLP            Wilson Elser Moskowitz Edelman & Dicker LLP
Case 20-41308          Doc 32       Filed 03/10/20 Entered 03/10/20 11:07:36                      Main Document
                                               Pg 60 of 61


                                                    Schedule 2

                                               Client Match List1

Amtrust Financial
AT&T
Merrill Lunch BV
Bank Of New York Mellon
BNY Mellon
BlackRock
CenturyLink
Contura Energy, Inc.
Corporation Service Company, Inc.
Credit Suisse Group AG
Davidson Kempner Capital Management LLC
Duke Realty Corporation
Endurance International Group Holdings
Frontier Developments PLC
Goldman Sachs
Goldman Sachs Merchant Banking
Hallador
Hallador Energy Company
The Heritage Group
KKR
Kohlberg Knavis Roberts & Co.
Lexington Realty Trust
Mach Resources
Marathon Oil
Marathon Oil Company
Marathon
MRO Financials
Marathon Oil Corporation
The Bank of New York Mellon Corporation
Miller Homes

1
  In addition to the clients included herein, Jefferies was engaged by the official committee of unsecured creditors in
the bankruptcy cases of Cloud Peak Energy Inc. and its affiliated debtors and debtors in possession proceeding in the
District of Delaware.

Additionally, Jefferies has been engaged by the official committee of unsecured creditors in the bankruptcy cases of
EP Energy Corporation and its affiliated debtors and debtors in possession proceeding in the Southern District of
Texas (the “EP Energy UCC”). Wilmington Trust, a Potential Party in Interest in these cases, is a member of the EP
Energy UCC.
Case 20-41308    Doc 32       Filed 03/10/20 Entered 03/10/20 11:07:36   Main Document
                                         Pg 61 of 61


Mitchell International Inc.
Oaktree Capital Management
